Citation Nr: 1720536	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-24 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (claimed as heart condition), to include as due to herbicide agent exposure. 

2.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide agent exposure.

3.  Entitlement to service connection for hypertension, to include as due to ischemic heart disease and/or type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps (USMC) from April 1971 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2017. A transcript is of record.


FINDINGS OF FACT

1.  The Veteran's period of active duty service includes boots-on-the-ground in Ben Hoa, Vietnam on January 18, 1973 from 1100 to 1325 hours.

2.  The Veteran is presumed to have been exposed to Agent Orange in Ben Hoa.

3.  The Veteran's period of active duty service includes a January 1973 to September 1973 assignment at the Royal Thai Air Force Base (RTAFB) Nam Phong.

4.  The Veteran's barrack in Nam Phong was in close proximity to a wire perimeter fence that was defoliated for security purposes.

5.  The Veteran is presumed to have been exposed to Agent Orange in Nam Phong.

6.  The Veteran's current ischemic heart disease is presumed to be causally and etiologically related to in-service Agent Orange exposure.

7.  The Veteran's current type II diabetes mellitus is presumed to be causally and etiologically related to in-service Agent Orange exposure.

8.  The Veteran's hypertension is secondary to his ischemic heart disease and type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for ischemic heart disease as due to herbicide agent exposure have been met.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for type II diabetes mellitus as due to herbicide agent exposure have been met.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2016).

3.  The criteria for service connection for hypertension, including as secondary to ischemic heart disease have been met.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  See 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.  In this case, hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Generally, secondary service connection may be granted for disabilities which are proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  However, additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also compensable.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection can also be established based on herbicide agent exposure.  See 38 C.F.R. § 3.307(a)(6).  If a veteran is presumed to have been exposed to herbicide agents or the evidence with respect to exposure is at least in equipoise, the veteran is entitled to a presumption of service connection for certain disorders.  See 38 C.F.R. § 3.309(e).  Ischemic heart disease and type II diabetes mellitus are included in the presumptive list.

VA procedures for verifying exposure to herbicide agents in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicide agents on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide agent exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide agent exposure. 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  See 38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence cannot be determined to be not credible merely based on the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

II.  Factual Background and Analysis

The Veteran contends that he is entitled to service connection for ischemic heart disease and type II diabetes mellitus, to include as due to herbicide agent exposure in service.  The Veteran further contends that he is entitled to service connection for hypertension, to include as due to ischemic heart disease and/or type II diabetes mellitus.  In this case, presumptive service connection for ischemic heart disease and type II diabetes mellitus as due to herbicide agent exposure is warranted.  Further, in this case, service connection for hypertension, as secondary to ischemic heart disease, is warranted.

As an initial note, medical treatment records reflect that the Veteran has current diagnoses of ischemic heart disease and type II diabetes mellitus, which are listed as diseases associated with herbicide agent exposure.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  As such, they are eligible for service connection on a presumptive basis based on in-service herbicide agent exposure.  Therefore, the dispositive issue is in-service exposure to herbicide agents.  Medical treatment records also reflect a diagnosis of hypertension and the Veteran testified, as discussed below, that his physician told him that his hypertension is secondary to his heart disorder. 

The Veteran's DD Form 214 listed the Veteran as having 1 year of foreign and/or sea service and indicated Indochina or Korea service since August 5, 1964.  The Veteran's Military occupational specialty (MOS) was listed as an Aviation Ordnance Systems Technician (6541 AvnOrd/MisTech).  

A military personnel record stated that the Veteran participated in connection with operations of Task Force Delta from Jan 17, 1973 to August 4, 1973.

In a February 2011 Report of General Information, the Veteran stated that he was stationed in Thailand and that "they sprayed to kill foliage." 

In a March 2011 letter, the Veteran stated that he had been ordered to report to MCAS Iwakuni, Japan, H&MS-15 Unit in December 1972 and was sent TAD to FTAFB, Nam Phong, Thailand shortly thereafter, where he remained until September 1973.  The Veteran submitted orders to corroborate his statements.  The Veteran also stated that his living quarters was located in the ordnance storage area, known as "The Bomb Dump" and that the entire bomb dump was defoliated for security purposes.  The Veteran stated that his "living quarters were located so close to the security fence that [he was] living in the isolation zone of the fence.  The Veteran also stated that he first started having high blood pressure "in my earlier years after April of 1975 while working for the Tennessee Valley Authority (TVA) at Browns Ferry Nuclear Plant which is a federal agency that has those medical records."  The Veteran also furnished the address and phone number for TVA.

In a September 2011 Notice of Disagreement (NOD), the Veteran reiterated the timeline of events from his March 2011 letter, submitting orders, travel vouchers, and photographs of his living quarters to corroborate his statements. 

An October 2012 medical record from the Birmingham VA Medical Center (VAMC) Agent Orange Clinic listed the Veteran as having an exposure period of January 1973 to October 1973 in Nam Phong, Thailand.

A November 2012 letter from the Veteran listed the following account of his flight to Nam Phong, Thailand: 

I left Iwakuni, Japan
17 Jan. 1973
2100 hours
Stopped at Kadena Air Base
17 Jan. 1973
2220-0100 hours
Stopped at Clark AFB
18 Jan. 1973
0315-0530 hours
Stopped at Cubi Point
18 Jan. 1973
0630-0930 hours
Stopped at Bien Hoa, Vietnam
18 Jan. 1973
1100-1325 hours
Arrived at Nam Phong
18 Jan. 1973
1500 hours

The Veteran also stated that "[e]ach time we stopped, we had to disembark the aircraft so it could be unloaded or loaded with cargo."  In his February 2017 testimony, the Veteran stated that he was taught to keep a handwritten log of where he travelled for reimbursement purposes.

In a December 2016 VA Form 21-4138, the Veteran stated that he had service in Thailand from January 1973 to December 1973 and stated that his barrack was "only about 25 feet from the perimeter fence."  The Veteran also stated that he had boots on the ground in Vietnam on 18 January 1973, en route to Thailand. 

In February 2017, the Veteran submitted a photograph and described it as of himself entering his Nam Phong living quarters, which he estimated to be about 5 yards from a perimeter fence that was "sprayed regularly."

In the February 2017 hearing, the Veteran stated that he had boots on the ground in Ben Hoa, Vietnam during his trip from Iwakuni, Japan to Nam Phong, Thailand.  The Veteran stated that he was in Ben Hoa for about an hour or an hour and a half, walking over to a cemetery until equipment was finished being loaded/unloaded.  During this hearing, the Veteran's representative read from a book stated to be from the USMC archives, which logged Marine logistics runs leaving from Iwakuni and landing in sites including Okinawa, Cubi Point, Da Nang, Ben Hoa, and Nam Phong.  The Board notes that the book's referenced page is of record.  The Veteran also testified that his living quarters in Nam Phong were in the "bomb dump," located against the wire perimeter fence and that he was so close that he could smell "the different stuff that they'd sprayed out there on that fence."  The Veteran also noted that he showered with rain water that was collected in a 55-gallon drum that was open to the air, which he believes "the spray had settled into."  Further, the Veteran stated that he tried to plant a garden, but no seeds would grow in his area.  The Veteran also testified that his physician told him that his hypertension is secondary to his heart condition. 

Consistent with controlling law, the RO undertook to determine whether the Veteran's service likely exposed him to herbicide agents.  The RO contacted the Joint Services Records Research Center ("JSRRC"), which issued an April 2017 decision that it could not verify that the Veteran was exposed to Agent Orange.  However, the Board has considered the Veteran's testimony and finds that the evidence is at least in equipoise that he was, based on his duties and his duty location, exposed to herbicide agents while in Vietnam and Thailand.  He served on an air base where exposure was possible and he described duties that brought him in close proximity to the perimeter of the base.  These duties are consistent with his MOS.  There is no reason to doubt the credibility of the Veteran's testimony.  As such, the Board acknowledges herbicide agent exposure on a facts-found basis. 

Thus, the Board finds that the Veteran was exposed to herbicide agents in service.  Given the above, the Board concludes that the Veteran is entitled to presumptions based on herbicide agent exposure.  See 38 C.F.R. §§ 3.307, 3.309. 

As previously mentioned, the record establishes that the Veteran currently has ischemic heart disease, type II diabetes mellitus, and hypertension, as shown in his treatment records.  As such, service connection for ischemic heart disease and type II diabetes mellitus are granted as due to in-service herbicide agent exposure.  Further, service connection for hypertension is granted as secondary to ischemic heart disease.


ORDER

Entitlement to service connection for ischemic heart disease (claimed as heart condition), as due to herbicide agent exposure, is granted. 

Entitlement to service connection for diabetes mellitus, type II, as due to herbicide agent exposure, is granted.

Entitlement to service connection for hypertension, as secondary to ischemic heart disease, is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


